                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT

IN RE: DEQUAN BOTSWANA THOMAS                              17-53017
                                                           JUDGE: RANDON
                                                           Chapter 13
                 _______________ /

            ANSWER TO MOTION FOR RELIEF FROM THE AUTOMATIC STAY

Debtor answers

      1.      The Debtor admits this allegation.

      2.      The Debtor admits this allegation.

      3.      The Debtor admits this allegation.

      4.      The Debtor admits this allegation

      5.      The Debtor neither admits nor denies this allegation.

      6.      The Debtor admits this allegation.

      7.      The Debtor neither admits nor denies this allegation.

      8.      The Debtor admits this allegation.

      9.      The Debtor admits this allegation.

      10.     The Debtor admits this allegation.

      11.     The Debtor denies this allegation. The Debtor will catch up on any missed
              payments.

      12.     The Debtor denies this allegation. The Debtor will catch up on any missed
              payments.

      13.     The Debtor denies this allegation. The Debtor will catch up on any missed
              payments.




  17-53017-mar      Doc 68    Filed 10/23/20       Entered 10/23/20 12:03:28   Page 1 of 3
   14.    The Debtor admits this allegation.



   Wherefore, the Debtor requests that this motion be dismissed.


                                        /s/ Marshall D. Schultz
                                        Marshall D. Schultz (P38040)
                                        Amy K. Trainor (P68589)
                                        Attorney for Debtor(s)
                                        29777 Telegraph Ste. 2203
                                        Southfield, MI 48034
                                        marshalld.schultz@gmail.com
                                        248-559-6930




17-53017-mar    Doc 68    Filed 10/23/20       Entered 10/23/20 12:03:28   Page 2 of 3
                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

IN RE: DEQUAN BOTSWANA THOMAS                                17-53017
                                                             JUDGE: RANDON
                                                             Chapter 13
                 _______________ /

                                      PROOF OF SERVICE

       I, Marshall D. Schultz, hereby swear under penalty of perjury, that on the date indicated
below, I did serve copies of all the following documents filed in the above captioned case:

           1.     ANSWER TO MOTION FOR RELIEF FROM THE AUTOMATIC STAY


on the following parties, by mailing said copies by first class U.S. mail with fully prepaid
postage affixed, addressed to each of said parties as follows or by electronic means, if applicable:


Krispen S. Carroll
Chapter 13 Trustee
719 Griswold
1100 Dime Building
Detroit, MI 48226

Kilpatrick & Associates, PC
615 Griswold, Suite 1305
Detroit, MI 48226


Dated: October 23, 2020

                                              /s/ Marshall D. Schultz
                                              Marshall D. Schultz (P38040)
                                              Amy K. Trainor (P68589)
                                              Attorney for Debtor(s)
                                              29777 Telegraph Road, Ste 2203
                                              Southfield, MI 48034
                                              marshalld.schultz@gmail.com
                                              248-559-6930




  17-53017-mar       Doc 68     Filed 10/23/20     Entered 10/23/20 12:03:28        Page 3 of 3
